Citation Nr: 0106996	
Decision Date: 03/08/01    Archive Date: 03/16/01

DOCKET NO.  95-18 877	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Washington, DC

THE ISSUES

1.  Entitlement to service connection for periodontal 
disease, including for treatment purposes. 

2.  Entitlement to service connection for right ear hearing 
loss. 

3.  Entitlement to a rating higher than 10 percent for a low 
back disorder. 

4.  Entitlement to a compensable rating for left ear hearing 
loss. 

5.  Entitlement to a compensable rating for onychomycosis of 
the hands and feet. 

6.  Entitlement to a compensable rating for seborrheic 
dermatitis. 

7.  Entitlement to a compensable rating for reactive airway 
disease. 




REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

D. A. Saadat, Counsel


INTRODUCTION

The veteran had active duty from January 1962 to March 1992.

This case comes to the Board of Veterans' Appeals (Board) 
from a March 1994 RO rating decision which in part denied 
service connection for periodontal disease (gum disease) and 
right ear hearing loss.  The RO also granted service 
connection and a 10 percent rating for a low back disorder 
(spondylolisthesis with L4-L5 disc disease), and granted 
service connection and noncompensable ratings for left ear 
hearing loss, onychomycosis of the hands and feet, seborrheic 
dermatitis, and reactive airway disease; the veteran appeals 
for higher ratings for these conditions.  In July 1997, the 
Board remanded the case for additional development.


REMAND

The veteran retired from military service in the Air Force in 
March 1992, having completed over 30 years of active duty.  
The file shows that he thereafter resided overseas in Europe, 
apparently working as a civilian for the U.S. government.  
His VA claims have been processed by the RO in Washington, 
D.C., which handles claims of veterans who reside overseas.  
VA examinations for veterans living overseas are often 
performed on a fee basis, with U.S. embassies or consulates 
assisting in arranging for the examinations.  

In a February 1995 notice of disagreement and a June 1995 
substantive appeal, the veteran indicated that his mailing 
address was as follows:

HQ V Corp/G-3 Simulation
CMR 440 Box 1525
APO AE 09175

In a March 1997 letter, the veteran withdrew a prior request 
for a Board hearing, and indicated that he was currently in 
Bosnia supporting "Operation Joint Guard."  He continued to 
indicate his address as noted above.

In July 1997, the Board remanded the veteran's claims, in 
part, so that the RO could schedule the veteran for new 
examinations.  

In August 1997, the RO sent a letter to the veteran advising 
him that the examinations would be conducted in Frankfurt, 
Germany.  The veteran was asked to indicate his availability 
for these examinations, as well as provide a current address 
and phone number.  This letter was sent to the address as 
noted above.

In a letter dated in August 1997, associated with the claims 
file in September 1997, the veteran said that he was 
continuing to work in Bosnia in support of "Operation Joint 
Guard," and that he was unable to attend any examination at 
the present time.  He indicated that he did not know when he 
would be returning to Germany, but that he would be 
contacting the American Consulate General in Frankfurt upon 
his return.  He indicated his address as being as follows:

HHC 1 ID D-Main/G6
"Tuzna" Airborne
APO AE  09789 

This letter was forwarded to the RO by Annette Schweikard, 
Federal Benefits Unit, of the U.S. consulate in Frankfurt, 
Germany, with a memorandum (dated in September 1997) 
indicating that she would notify the RO as soon as the 
veteran returned to Germany.  

In letters dated in September 1998 and January 2000, the RO 
advised the veteran that he should contact the RO or the 
American Consulate within 60 days in order to schedule an 
examination.  However, both letter were sent to the old "CMR 
440 Box 1525" address, as was a July 2000 supplemental 
statement of the case.  

Considering the confusion concerning the veteran's current 
address/location, the Board finds that the RO should make 
further attempts to contact him an have him undergo medical 
examinations related to his pending claims.  Any recent 
treatment records should also be obtained. Murincsak v. 
Derwinski, 2 Vet. App. 363 (1992).  The veteran also has the 
right to submit additional evidence and argument on the 
matters the Board has remanded to the RO.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

As pointed out in the Board's July 1997 remand, the rating 
criteria for evaluating the veteran's reactive airway disease 
were changed in October 1996, while the appeal was pending.  
Similarly, the Board now notes that the criteria for rating 
the veteran's left ear hearing loss were changed in June 
1999.  See 64 Fed.Reg. 25202 (1999).

In view of the foregoing, the case is remanded to the RO for 
the following development:

1.  The RO should ascertain the veteran's 
current address.  Efforts in this regard 
should include contacting the veteran at 
his last address of record, contacting 
his service representative, contacting 
the Air Force (from which the veteran is 
retired), etc.  All attempts to obtain 
the current address of the veteran should 
be documented.

2.  The RO should ask the veteran to 
identify any sources of VA or non-VA 
treatment, since his military retirement, 
concerning periodontal disease, hearing 
loss of either ear, a low back disorder, 
onycomycosis of the hands and feet, 
seborrheic dermatitis, and reactive 
airway disease.  The RO should then 
obtain copies of related medical records 
which are not already on file.

3.  The veteran should then undergo VA 
examinations (or fee basis examinations, 
if he is still residing overseas) 
pertaining to the issues on appeal.  The 
RO should assure that the examinations 
provide all information necessary for 
proper adjudication of the claims for 
service connection and higher ratings.  
To the extent feasible (given the 
limitations if overseas examinations are 
conducted) the claims folder (or 
historical evidence) should be made 
available to the examiners for review of 
historical information.  The examinations 
to be performed include the following:

A dental examination to determine 
the existence and etiology of 
periodontal disease.  The examiner 
should opine as to whether any 
current periodontal disease is 
related to service.

An audiological/ear examination to 
determine the severity of service-
connected left ear hearing loss, and 
to determine the existence and 
etiology of any right ear hearing 
loss.  The examiner should opine as 
to whether any current right ear 
hearing loss (meeting the standards 
of 38 C.F.R. § 3.385) is related to 
service.

An orthopedic examination to 
determine the severity of the 
service-connected low back disorder.

A dermatology examination to 
determine the severity of service-
connected onychomycosis of the hands 
and feet and seborrheic dermatitis.  

A respiratory examination, including 
pulmonary function studies, to 
determine the severity of service-
connected reactive airway disease.

4.  Following completion of the 
foregoing, the RO should review the 
veteran's claims.  If the claims are 
denied, the veteran and his 
representative should be furnished a 
supplemental statement of the case, and 
given an opportunity to respond, before 
the case is returned to the Board.



		
L. W. Tobin
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board is appealable to the Court.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).


